DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 4, 6, 8, 10, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lemarchand (US-2015/0375654) in view of Wenzel (US-2013/0077338).
As to claims 1, 8, Lemarchand teaches a trim assembly comprising:
a first trim panel 32 (see figures 4A-4C);
a second trim panel 34 (see figures 4A-4C);
a structurally reinforced seam comprising piping 2a along an intersection of the first trim panel and the second trim panel (see figures 4A-4C, paragraphs 0044); and
ornamental stitching 3 provided along a length of the structurally reinforced
seam and incrementally traversing the structurally reinforced seam to interconnect the first trim panel and the second trim panel along the structurally reinforced seam and to provide an ornamental stitching appearance to the structurally reinforced seam. (see figures 3 and 4A-4C, paragraphs 0044-0050). Lemarchand teaches piping sewn into the structurally reinforced seam at an internal side of the trim assembly. (see Lemarchand figure 4a-4c).
	LeMarchand lacks ornamental stitching provided along an exterior length of the seam, although the stitching 3 is likely somewhat externally visible during ordinary use.  Wenzel teaches a structurally reinforced seam with piping 10 between two trim panels and includes ornamental stitching 14’ along an exterior length of the seam (see Wenzel figures 1-4, 6, 7, paragraphs 0038-0044).  It would have been obvious to one of ordinary skill in the art to modify the stitching of Lemarchand to include ornamental stitching along an exterior length as taught by Wenzell, in order to provided a desired aesthetic and to control the design gap through which the piping is visible between the trim panels with a suitable thread tension (see Wenzel paragraph 0038).
	Regarding the present amendment Lemarchand teaches the stitching 3 extends through the first trim panel and the second trim panel.  Lemarchand further teaches a trim panel portion 27 enclosing the longitudinal body of the piping (see Lemarchand, figures 4a-4c, paragraph 0044).  Lemarchand teaches piping core 51 concealed within a trim panel portion 27 (see Lemarchand figures 4-5).  Wenzell also teaches an alternative embodiment where a piping core 10 is concealed within a trim panel portion 45, 46 (see Wenzel figure 17a, 17b).  It would have been obvious to one of ordinary skill in the art to form a trim panel assembly as taught by Lemarchand and Wenzel where a piping core is concealed within a trim panel portion in order to provide a layer of protection for the piping core and/or achieve a desired aesthetic appearance with predictable results.  
	As to claim 3, and 8, the piping 2a comprising a longitudinal body 22 and a flange 23 and a core 5 (see figures 4A-4C, paragraphs 0044-0050).
	As to claim 4, 10, the stitching 3 extends through the first trim panel, the second trim panel and the flange, so that the piping provides an additional thickness to the seam (see figure 4B).
As to claim 6, Lemarchand and Wenzel does not teach stitching with a different color from the piping.  Wenzel teaches that the thread 14, 14’ may be pigmented (see Wenzel paragraph 0038).  It would have been obvious to one of ordinary skill in the art modify Lemarchand to use thread with different colors as taught by Wenzel in order to enhance the ornamental appearance thereof.  The colors of the thread and piping is merely ornamental in nature and it has been held that matters related to mere ornamentation cannot be relied upon for patentability. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
	As to claim 16, Lemarchand teaches a seat frame (see paragraph 0030).
	
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lemarchand (US-2015/0375654) in view of Wenzel (US-2013/0077338) and further in view of Nattrass (US-4307764).
	As to claims 11 and 12, Lemarchand lacks a pair of threads that alternatingly cross the seam and each other.  Nattrass teaches a fabric transport bag with a reinforced seam comprising a pair of external threads, arranged diagonally, that alternatingly cross the structurally reinforced seam and each other.  (see Nattrass, figure 2, column 2 line 62 to column 3 line 20).  It would have been obvious to one of ordinary skill in the art to include a double zig zag stitch as taught by Nattrass to further reinforce the seam of LeMarchand, and because this type of stitch is conventionally known in the art and would have yielded predictable results.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lemarchand (US-2015/0375654) in view of Wenzel (US-2013/0077338) and further in view of Christensen (US-2079569).
	As to claim 13 and 14, Lemarchand and Wenzel lack specific teaching of one thread that incrementally extends along the length and traverses the seam perpendicular to the lengthwise direction. Christensen teaches a reinforced seam that comprising one thread 12 that incrementally extends along the length and traverses the seam perpendicular to the lengthwise direction. (see Christensen figures 1-4, column 2 lines 11-26).  It would have been obvious to one of ordinary skill in the art to form the stitching of a seam taught by Lemarchand in view of Wenzel, with incremental stitching as taught by Christensen, in order to provide increased strength against lateral forces (see Christensen column 1 lines 8-24).


Allowable Subject Matter
Claims 17 and 18 are allowed.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 15, 17, and 18 now recites “inner stitching provided on an internal side of the trim assembly to interconnect with, and stitch to, the ornamental stitching to provide support to the ornamental stitching.”  The ornamental and inner stitches identified in Wenzel and Lemarchand do not satisfy a reasonable interpretation of this limitation because, as the applicant points out in their remarks, they are not stitched together.  There are known examples of supporting stitches being stitched together with ornamental stitches, e.g. Boinais (US-8100070).  However, this does not suggest combination with piping as claimed.
	
Response to Arguments
Applicant's arguments filed 3/1/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, the applicant argues that the teaching of Wenzel contradicts to the amended claim language which requires the longitudinal body to be concealed by the trim panel portion.  This is not persuasive because Lemarchand teaches piping core 51 concealed within a trim panel portion 27 (see Lemarchand figures 4-5).  Wenzell also teaches an alternative embodiment where a piping core 10 is concealed within a trim panel portion 45, 46 (see Wenzel figure 17a, 17b).  It would have been obvious to one of ordinary skill in the art to form a trim panel assembly as taught by Lemarchand and Wenzel where a piping core is concealed within a trim panel portion in order to provide a layer of protection for the piping core and/or achieve a desired aesthetic appearance with predictable results.  The teaching of Wenzel that the light-up piping is visible through a design gap 10 is not contradictory to the piping being concealed because the alternative embodiments shown in figure 17a, 17b show how the illumination can pass through a covering layer such that the piping is concealed but the illumination is still visibly apparent.   The grounds of rejection is also not contradictory to the amended claim language because the limitation of dependent claim 6 which claims that the colors vary between the stitching and the piping, would suffer the same contradiction, and therefore necessitates a broad interpretation of the term “concealed” to encompass embodiments where the piping remains at least partially visible, such that a difference in color can be appreciated.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E VERAA whose telephone number is (571)272-2329. The examiner can normally be reached M-F, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CeV/Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636